DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 6/7/2022 has been entered.


Response to Amendment
The amendment filed on 6/7/2022 cancelled claim 3-4, 6, 9-10, 13-14, 16, and 19.  New claims 21-28 are added. Claims 1, 11, 20 have been amended.  Therefore, claims 1, 2, 5, 7-8, 11-12, 15, 17-18, and 20-28 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 11, 20, filed on 6/7/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted. 


Claim Objections
Claim 5, 7-8, 15, 17-18, are objected to because of the following informalities:  

Claim 5, 8, recite to depend on claim 4 which was cancelled.
Claim 7, recite to depend on claim 6 which was cancelled
Similarly, 
Claim 15, 18, recite to depend on claim 14 which was cancelled
Claim 17, recite to depend on claim 16 which was cancelled

Appropriate correction is required.


Allowable Subject Matter
Claims 1-2, 5, 7-8, 11-12, 15, 17-18, and 20-28 are allowable in light of the amendments and argument submitted on 6/7/2022, subject to an outstanding claim objection.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments submitted on 6/7/2022, are deemed to be persuasive as the claim, as a whole, the combination of elements render a special way of determining whether to offer a points loan by dynamically adjusting the threshold range which may vary based on whether a certain number of points have "already been earned by the first customer account but have not been allocated during a current account period." or additional income or inflows into one or more related or associated accounts,  which is meaningful, non-conventional, and is integrated into a practical application in computer computer-related technology to overcome Alice 101 rejection.  

After reviewing the Applicant’s disclosure as well as the amended claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The claimed invention integrates the judicial exception into a practical    application.

Applicant’s Specification [0023, 0026, 0028, 0067-0069] notes that the cooperation or interaction and communication between the financial institution system, offer management processor, the loyalty account management application, the offer management application, the loyalty processor, a point balance processor, a statement processor, particularly, as it relates to how the system control and automate the points balance and the account balance.  
   
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following improvements to the computer-related technology or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    

Additionally, upon further search, in interpreting the amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Claims 1-2, 5, 7-8, 11-12, 15, 17-18, and 20-28, are deemed to be allowable over the prior art of record.


The Examiner notes that the closet prior art of Elliott et al. (US 2018/0300805) relates to paying with available "reward points" when the available rewards points ("50,000 frequent flyer miles") exceeds the points cost of the reward ("47,500 miles"), and further redemption of existing rewards---"use reward points that he or she has accumulated over time to purchase products and services."
But Elliott does not suggest the providing offer for a points balance loan equal to an amount of at least a difference between a current point balance of the loyalty account and the point value cost of the reward”, as required in claim 1, 11, 20.

Dalmia et al. (US 2007/0129955), is directed to determine the number of loyalty points available for advance (i.e. points loan offer) based on attributes such as "account history, other parties responsible for the participant's account, the length of time the participant has been enrolled in the loyalty program, the product type associated with the loyalty account, the intended use of the points" and "the participant's credit limit." Although Dalmia discloses providing "advanced loyalty points" based on such "attributes," it does not disclose or suggest " in response to determining that point deficit balance difference, determining to offer the customer associated with the first customer account a loan of points to be added/reduced to the current point balance of the loyalty account," as captured in claim 1, 11, 20.
  
Etheredge et al. (US 2010/0106576) describes "loyalty points advance" and "considering consumer information" in making a determination about the loyalty points available for advance", however, Etheredge is silent about determining whether the difference between the point value cost of the reward associated with the identified reward and the current point balance of the loyalty account has already been earned by the first customer account but has not been allocated during a current account period

Thus, the combined teachings of Elliott- Dalmia-Etheredge do not teach all the claimed features recited in claim 1, 11, 20.

The closet pertinent reference but not cited prior art, Johnson et al. (US 2008/0208689), discloses giving incentive in the form of advanced or loaned reward points where the customer's account is awarded reward points (redeemable for merchandise or service
rewards) for engaging in selected account activities, after awarding points to the
account based on new account activity (if any) a determination may be made if there is a balance outstanding on any points on loan to the account. In accordance with the present invention customer account holders may be allowed to borrow points in order to obtain rewards that they have not yet earned with the understanding that future account activities will result in sufficient points being awarded to the account to offset the loaned points. If there are any points on loan, the current point balance is recalculated at taking the loaned points into account, however, Johnson is silent about the possible allowable subject matter, as captured in the claim’s limitations of the amended claim 1, 11, 20.                  



Additionally, the Examiner has conducted an NPL (Non-Patent Literature) search, and the other reference the Examiner considered is “A. L. Nsakanda, M. Diaby and Y. Cao, "A Predictive Model of Redemption and Liability in Loyalty Reward Programs Industry," 2010 43rd Hawaii International Conference on System Sciences, 2010, pp. 1-11, doi: 10.1109/HICSS.2010.27.
     
                     
The NPL describes a predictive model of redemption and liability in loyalty reward programs. In particular, when points have limited duration, in the context of a frequent flyer program (i.e., an airline industry based loyalty reward program), the estimates of redemption and liability can then be derived in each period given the probabilities of migration in terms of points accrued/redeemed during a qualifying period as well
as in terms of balance of points (liability) at the beginning of a qualifying period. 
However, it fails to disclose and/or suggest the possible allowable subject matter of the claimed invention. 


None of the cited art of record teaches or suggests a system, a product, and a method,                
in response to determining to offer the customer associated with the first customer account the loan of points, transmit, to a client device associated with the customer, an offer of a point balance loan equal to an amount of at least a difference between a current point balance of the loyalty account and the point value cost of the reward
automatically and without user input, ….and (2) in response to determining that the point deficit balance of the first customer account is not zero, decrement the current point balance of the loyalty account corresponding to the customer account to reduce the value of the point deficit balance of the first customer account; 

in response to determining that the point deficit balance obtained from the financial system is greater than the incremented current point balance of the loyalty account, automatically and without user input, configuring a point balance processor of the loyalty management system decrement the current point balance of the loyalty account to reduce the value of the point deficit balance of the first customer account; 

as recited in independent claim 1, 11, and 20.

None of the prior art of record remedies the deficiencies found in the prior art noted above. Wherein the novelty is not in one limitation but rather in the combination of all limitations. Neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rational to combine prior art teaching. When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features, nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

As such, claims 1-2, 5, 7-8, 11-12, 15, 17-18, and 20-28 are allowable, subject to an outstanding claim objection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  
The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681